PARDEE, Circuit Judge
(dissenting). According to the facts as found by the trial judge, there was an agreement made between the principals, looking to a settlement of the judgment to supersede which John N. O. Stockton and Mary Wallace were sureties. To carry out the terms of this agreement a contract was made between the principals for a delay of one year, for which, and to secure which, bonds were deposited and money actually paid. In my judgment this contract for delay released the sureties, unless having knowledge of the same they consented thereto, and this irrespective of damage vel non resulting from the delay granted. The following authorities' are sufficient to sustain this proposition: Miller v. Stewart, 9 Wheat. 702; Martin v. Thomas, 24 How. 315, 317; Reese v. U. S., 9 Wall. 21; Scott v. Scruggs, 9 C. C. A. 246, 60 Fed. 721; Earnshaw v. Boyer, 60 Fed. 528; Gato v. Warrington, 37 Fla. 542, 19 South. 883. Whatever inferences may be drawn from the findings of fact as to the knowledge and consent of Stockton, the findings are clear that the agreement was made without notice to, and without the knowledge of, Mary Wallace..